Title: From George Washington to Lieutenant General Thomas Gage, 11 August 1775
From: Washington, George
To: Gage, Thomas



Sir
Cambridge August 11th 1775

I understand that the Officers engaged in the Cause of Liberty, and their Country, who by the Fortune of War, have fallen into your Hands have been thrown indiscriminately, into a common Gaol appropriated for Felons—That no Consideration has been had for those of the most respectable Rank, when languishing with Wounds and Sickness. That some have been even amputated, in this unworthy Situation.
Let your Opinion, Sir, of the Principle which actuates them be what it may, they suppose they act from the noblest of all Principles, a Love of Freedom, and their Country. But political Opinions I conceive are foreign to this Point, the Obligations arising from the Rights of Humanity, & Claims of Rank, are universally binding and extensive, except in Case of Retaliation. These, I should have hoped, would have dictated a more tender Treatment of those Individuals, whom Chance or War had put in your Power—Nor can I forbear suggesting, its fatal Tendency to widen that unhappy Breach, which you, and those Ministers under whom you act, have repeatedly declared you wish’d to see forever closed.

My Duty now makes it necessary to apprize you, that for the future I shall regulate my Conduct towards those Gentlemen who are or may be in our Possession, exactly by the Rule which you shall observe, towards those of ours, who may be in your Custody. If Severity, & Hardship mark the Line of your Conduct, (painful as it may be to me) your Prisoners will feel its Effects: But if Kindness & Humanity are shewn to ours, I shall with Pleasure consider those in our Hands, only as unfortunate, and they shall receive the Treatment to which the unfortunate are ever intitled.
I beg to be favoured with an Answer as soon as possible. And am, Sir, Your most Obedt & very Hbble Servt

Go: Washington

